Citation Nr: 1218416	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  

2.  Entitlement to an extension beyond May 31, 2007, of a temporary total rating for convalescence following right shoulder surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from March 1988 to October 1993.  He thereafter reenlisted in the U.S. Army with an active duty commitment of three years and 13 weeks beginning in February 2009.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2007 rating decision, the RO granted a temporary total rating for convalescence following surgical treatment of the appellant's service-connected right shoulder impingement.  See 38 C.F.R. § 4.30 (providing for a temporary total rating based on surgical or other treatment necessitating convalescence).  The temporary total rating was assigned from January 11, 2007, the date of the appellant's right shoulder arthroscopy, to May 31, 2007.  

Immediately following the expiration of the temporary total rating for convalescence, the appellant submitted an application for a total rating based on individual unemployability, stating that he had been let go by his former employer in May 2007 due to limitations caused by his service-connected right shoulder disability and that he had been unable to secure employment since that time.  In a December 2007 rating decision, the RO denied a total rating based on individual unemployability and the appellant appealed.  

In April 2012, the appellant testified at a Board hearing in Washington, D.C.  At the hearing, the appellant clarified his contentions regarding the benefit sought on appeal.  After reviewing the record, and liberally construing the appellant's prior submissions and hearing testimony, the Board finds that in addition to the issue of entitlement to a total rating based on individual unemployability, the issue of entitlement to an extension beyond May 31, 2007, of a temporary total rating for convalescence following right shoulder surgery is also in appellate status.  

For the reasons set forth below, a remand is necessary with respect to the issue of entitlement to an extension beyond May 31, 2007, of a temporary total rating for convalescence following right shoulder surgery.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the award of a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The September 2007 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition to this notification letter, in a prehearing conference held in connection with the April 2012 Board hearing, and during the hearing itself, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his representative as well as the evidence needed to prevail in his claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all relevant and available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The appellant was also afforded a VA medical examination in connection with his claim in July 2007.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the examination report received is adequate and contains sufficient findings upon which to base a decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.




Factual Background

In October 1993, shortly after separation from his first period of active duty, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a right shoulder disability.  

In a May 1994 rating decision, the RO granted service connection for a right shoulder disability, as well as hemorrhoids and residuals of a stress fracture of the right tibia.  The RO assigned an initial zero percent disability ratings for each disability, effective October 15, 1993.  

A review of the record indicates that in a September 2006 rating decision, the RO increased the disability rating for the appellant's service-connected right shoulder disability to 30 percent, effective February 1, 2006.  The noncompensable ratings for his service-connected hemorrhoids and residuals of a stress fracture of the right tibia have remained in effect to date.  

In January 2007, the appellant submitted claim for a temporary total rating for his service-connected right shoulder disability pursuant to 38 C.F.R. § 4.30, stating that he was scheduled to undergo right shoulder surgery in January 2007.

In connection with the claim, the RO obtained VA clinical records showing that in on January 11, 2007, the appellant underwent right shoulder arthroscopy and subacromial decompression.  He thereafter underwent physical and occupational therapy.  In February 2007, the appellant's orthopedic surgeon completed an Attending Physician's Statement for the appellant's employer.  The physician indicated that the appellant had a slight limitation of functional capacity, was capable of light work, but remained restricted from any weight bearing in his right extremity.  The physician estimated that the appellant would be able to return to work on May 21, 2007.  

In May 2007, the appellant's orthopedic surgeon completed a Certificate of Employee's Ability to Perform Job Functions for the appellant's employer.  The physician noted that the appellant had been on medical leave since his undergoing right shoulder surgery on January 11, 2007, and was be fit to perform essential job functions effective May 7, 2007, although he would remain unable to operate heavy machinery or lift loads greater than 10 pounds.  

In May 2007, the appellant's employer indicated that in light of the physical restrictions delineated by the appellant's physician, they had determined that the appellant was unable to complete the necessary duties of his position in the warehouse.  As a result, he was terminated from employment.  The appellant's employer indicated that once his physician had fully released him to perform all essential job functions, he could reapply for any available position.  

In a June 2007 rating decision, the RO granted a temporary total rating for the appellant's right shoulder disability for the period from January 11, 2007, to May 31, 2007.  See 38 C.F.R. § 4.30 (providing for a temporary total rating based on surgical or other treatment necessitating convalescence).  

In June 2007, the appellant submitted an application for increased compensation based on unemployability.  He indicated that he had worked in a warehouse for six years, prior to being let go by his employer in May 2007.  He indicated that since that time, he had been unable to secure substantially gainful employment.  He indicated that he had two years of college and had recently applied for positions as a manager, a security officer, and a chauffeur, but had been unable to obtain employment.  

The appellant was afforded a VA medical examination in July 2007, at which he reported that he had not worked since undergoing arthroscopic right shoulder debridement and subacromial decompression in January 2007.  Prior to that time, he had worked in a warehouse.  He indicated that he was not collecting Social Security disability benefits.  The appellant indicated that his current symptoms included pain, weakness, and stiffness in his right shoulder.  On examination, the right shoulder revealed normal musculature.  There was tenderness to palpation over the anterior capsule.  There was no swelling or laxity.  Range of motion was impaired.  After examining the appellant, the examiner diagnosed the appellant as having rotator cuff tear, status post repair of the right shoulder.  The examiner indicated that the appellant's activities of daily living were moderately impaired in that he was usually right handed but had to do everything with his left hand, including dressing and bathing.  In terms of doing any sports, he was severely impaired.  She noted that the appellant was able to drive but had to use his left hand.  

Subsequent VA clinical records show that the appellant continued to complain of shoulder pain.  In October 2007, the appellant was assessed as having right acromioclavicular joint pain, weakness, and decreased range of motion of the right shoulder, likely subacromial bursitis.  The treatment provider indicated that he would inject the joint space and provide the appellant with anti-inflammatories and muscle relaxers.  The appellant was advised that he should take the muscle relaxers only at night, and not while working or driving.  

In a July 2008 statement, the appellant indicated that although his physician cleared him to return to work fully and without restriction as of April 2008, he had still been unable to find another job since that time.

At his April 2012 Board hearing, the appellant testified that prior to his January 2007 right shoulder surgery, he had been employed in a warehouse.  He indicated that his duties there required heavy lifting.  The appellant indicated that after his January 2007 shoulder surgery, he had had physical restrictions imposed on him by his physician which prevented him from performing his warehouse duties fully.  As a result, he was let go from his job in May 2007.  The appellant indicated that after he was let go, he was unable to find work, despite applying for several positions.  Because he needed to support his family, the appellant explained that he had had no choice but to reenlist in the Army.  He indicated that he had been on active duty since February 2009.  The appellant testified that although he continued to experience right shoulder symptoms, he had undergone physical therapy in the military in order to avoid being put on a physical profile.  





Applicable Law

VA' s Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Nonetheless, a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2011); see also Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or intercurrent disability.  38 C.F.R. §§ 3.341, 4.19 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

In this appeal, the appellant seeks a total rating based on individual unemployability.  He contends that after being let go by his employer in May 2007 due to restrictions caused by his service-connected right shoulder disability, he was unable to obtain employment, forcing him to reenlist in the Army in February 2009.  

As set forth above, service connection is in effect for right shoulder impingement, rated as 30 percent disabling; residuals of a stress fracture of the right tibia, rated as zero percent disabling; and hemorrhoids, rated as zero percent disabling.  The appellant's combined disability rating is 30 percent.

Because the appellant does not have a single service-connected disability rated at 60 percent or more, nor is his combined disability rating 70 percent or more, he does not meet the threshold requirements for consideration of a total rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

In cases such as this, where these percentage requirements are not met, entitlement on an extraschedular basis may be considered.  Essentially, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The record in this case shows that the appellant has an associates degree in criminal justice and six years of work experience in a warehouse.  After he was let go from his job in the warehouse because his right shoulder disability restricted his ability to perform fully the duties of that position, he applied for at least three jobs in various fields, but was not hired.  He contended that his inability to obtain employment was due to his right shoulder disability and the economy.

The record on appeal shows that although his service-connected right shoulder disability was clearly productive of some industrial impairment, there is no indication that such disability, in and of itself, rendered him unable to secure or follow a substantially gainful occupation.  Rather, his physician released him to work in May 2007 with some restrictions.  Moreover, the appellant concedes that he was released to work fully without restriction in April 2008 and that he reentered active duty in February 2009.  

The Board has considered the appellant's credible statements to the effect that he was unable to obtain employment after being let go by his employer in May 2007.  The Board is cognizant of the difficult economic climate and sympathetic to the difficulties faced by the appellant after being let go by his employer in May 2007.  Under applicable legal criteria, however, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The availability of employment is not a factor for consideration in determining entitlement to a total rating based on individual unemployability.  Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed.Cir.2011) (noting that "a determination of a total rating based on individual unemployability does not require any analysis of the actual opportunities available in the job market").  

Rather, the ultimate question is whether the appellant was capable of performing the physical and mental acts required by employment.  In this case, as set forth above, the medical evidence indicates that the appellant was physically and mentally capable of employment, albeit with some physical restrictions, as of May 2007.  He was fully capable of employment without restriction as of April 2008, and in February 2009, he began full-time employment in the U.S. Army.  The appellant has not contended otherwise.  Moreover, the record contains no indication of any special factors surrounding his service-connected disabilities.

Given the record, the Board is unable to find the appellant to be precluded from obtaining and maintaining substantially gainful employment by reason of his service-connected disabilities after May 31, 2007, the date of the expiration of the temporary total rating.  Rather, the record shows that despite his service-connected disabilities, the appellant was able to overcome these disabilities, reenlist in the U.S. Army, and fully perform the demanding duties of such as position.  For this, he is to be commended.  In that regard, the Board notes that the law precludes the appellant's receipt of VA compensation while on active duty.  See 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.501, 3.654, 3.700 (2011) (providing that VA compensation will be discontinued for any period for which the veteran received active service pay). 

In summary, the Board finds that the most probative evidence of record indicates that the appellant's service-connected disabilities do not compromise him to such an extent that he is unable to follow substantially gainful employment.  For the reasons stated, the Board has concluded that the appellant's claim for a total rating based on individual unemployability due to service-connected disabilities does not warrant referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  As the preponderance of the evidence is against the claim, it is accordingly denied.


ORDER

A total rating based on individual unemployability due to service-connected disability is denied.


REMAND

As set forth in the Introduction, the Board has determined that the issues on appeal include entitlement to an extension beyond May 31, 2007, of the temporary total rating for convalescence following right shoulder surgery.  

Since the RO last considered this issue, additional relevant evidence has been associated with the claims folder.  Under these circumstances, a remand is necessary to ensure that the appellant is not prejudiced.  38 C.F.R. § 20.1304 (2011) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  

Accordingly, the case is REMANDED for the following action:

After conducting any additional evidentiary development deemed necessary, the RO should adjudicate the issue of entitlement to an extension beyond May 31, 2007, of a temporary total rating for convalescence following right shoulder surgery.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H.N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


